     Case 1:20-cv-00039-DAD-BAM Document 14 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SEDRIC EUGENE JOHNSON,                            No. 1:20-cv-00039-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER DISMISSING ACTION DUE TO
                                                       PLAINTIFF’S FAILURE TO PAY THE
14   S. PICKERING, Accounting Specialist at            REQUIRED FILING FEE AND FAILURE TO
     KVSP; et al.,                                     OBEY COURT ORDER
15
                        Defendants.                    (Doc. No. 12)
16

17

18          Plaintiff Sedric Eugene Johnson is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 16, 2020, the court adopted the assigned magistrate judge’s findings and

22   recommendations and denied plaintiff’s application to proceed in forma pauperis. (Doc. Nos. 7,

23   12.) The court directed plaintiff to pay the $400.00 filing fee within twenty-one days if he wished

24   to proceed with this action and warned him that failure to pay the filing fee within the specified

25   time would result in dismissal of this action. (Doc. No. 12.)

26          Although plaintiff’s deadline to pay the filing fee was extended to April 13, 2020 due to

27   plaintiff’s change of his address of record, (see Doc. No. 13), that deadline elapsed, and plaintiff

28   has still not paid the required filing fee. As a result, this action cannot proceed and must be
                                                       1
     Case 1:20-cv-00039-DAD-BAM Document 14 Filed 05/08/20 Page 2 of 2

 1   dismissed. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992).

 2          Accordingly:

 3          1.     This action is dismissed without prejudice due to plaintiff’s failure to pay the

 4                 required filing fee and failure to obey court order; and

 5          2.     The Clerk of the Court is directed to close this action.

 6   IT IS SO ORDERED.
 7
        Dated:    May 7, 2020
 8                                                       UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
